Citation Nr: 0904553	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  06-39 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an earlier effective date than October 27, 
2005 for an increased rating to 100 percent for service-
connected post-traumatic stress disorder (PTSD).  

2.  Entitlement to special monthly compensation based on the 
need for aid and attendance or on account of being 
housebound.  


REPRESENTATION

Appellant represented by:	Lawrence A. Frey


WITNESS AT HEARING ON APPEAL

Appellant and Husband




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to 
December 1981.  

This appeal arises from May 2006 and December 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

An October 2006 rating decision found the 100 percent 
evaluation to be permanent and granted basic eligibility 
under 38 U.S.C.A., Chapter 35 to Dependent's Educational 
Assistance.  

The RO in a July 2007 rating decision denied service 
connection for osteoporosis, kyphosis, ankylosing 
spondylitis, breast cancer, migraines, osteomalacia, 
scoliosis, rheumatoid arthritis and immune system compromise.  
The appellant submitted a notice of disagreement with the 
July 2007 rating decision in November 2007.  The claims 
folder does not reveal that a statement of the case has been 
issued to the Veteran or her representative.  When the 
Veteran has initiated appellate review by submitting a notice 
of disagreement and the RO has not issued a statement of the 
case to the Veteran, the Board must remand the claim to the 
RO for a statement of the case to be issued.  Manlincon v. 
West, 12 Vet App. 238 (1999).  

In a May 2008 Travel Board hearing, the Veteran claimed Clear 
and Unmistakable Error (CUE) in a November 1997 rating 
decision which granted service connection for PTSD, assigning 
a 70 percent rating.  The Veteran claimed that the RO should 
have assigned a 100 percent rating based on individual 
unemployability.  He indicated, in essence, that he was not 
claiming CUE pertaining to the schedular assignment of the 70 
percent rating, but that a 100 percent rating should have 
been awarded based on the veteran being unemployable as a 
result of the service-connected PTSD.  This issue of CUE has 
not been adjudicated by the RO.  Therefore, the Board does 
not have jurisdiction of this issue.  This issue is referred 
to the RO for appropriate action.  In light of the fact that 
the veteran is not claiming CUE with respect to the assigned 
schedular 70 percent evaluation for PTSD, the Board finds 
that it is appropriate to adjudicate the claim for an earlier 
effective date for the assigned schedular 100 percent rating 
for PTSD.

The issues of service connection for osteoporosis, kyphosis, 
ankylosing spondylitis, breast cancer, migraines, 
osteomalacia, scoliosis, rheumatoid arthritis and immune 
system compromise and entitlement to special monthly 
compensation based on the need for aid and attendance or on 
being housebound are being remanded and are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

The Veteran and her representative, her husband, were 
afforded a hearing before the undersigned at the VARO in St. 
Petersburg, Florida in May 2008.  


FINDINGS OF FACT

1.  VA records in October 1998 demonstrate the Veteran sought 
treatment for her PTSD, which may be construed as an informal 
claim for an increased rating for PTSD.  

2.  On October 10, 2002 the evidence demonstrates the 
Veteran's PTSD caused her to be in persistent danger of 
hurting herself and resulted in her being totally 
occupationally and socially impaired.  




CONCLUSION OF LAW

The criteria for an earlier effective date of October 10, 
2002 for a 100 percent evaluation for PTSD have been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  

In October 2005, the Veteran sent a letter to the RO in which 
she contended that her service connected PTSD should have 
been rated as 100 percent disabling.  Enclosed was an 
application for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disability (TDIU).  The RO responded in December 2005 and 
sent the Veteran a letter indicating they were working on her 
application for an increased rating for PTSD and TDIU.  In 
the letter the RO explained that the Veteran could submit 
evidence showing that her PTSD had increased in severity and 
described the types of evidence which would support her 
claim.  The letter went further to explain how VA could 
assist her and how the Veteran could help.  In a May 2006 
rating decision the RO granted a 100 percent rating for PTSD, 
effective October 27, 2005.  The Veteran disagreed with the 
effective date assigned for the 100 percent rating and 
appealed to the Board of Veterans' Appeals (Board).  

At the time the Veteran filed her notice of disagreement, the 
VA General Counsel had addressed the applicability of the 
notice requirements of Veterans Claims Assistance Act (VCAA) 
in such cases.  If, in response to notice of its decision on 
a claim for which VA has already given the 38 U.S.C.A. 
§ 5103(a) (West 2002) notice, VA receives a notice of 
disagreement that raises a new issue, 38 U.S.C.A. § 7105(d) 
(West 2002) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but 38 U.S.C.A. § 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  VAOPGPREC 8-2003.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that VCAA notice of requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim including the assignment of 
effective dates.  

In May 2008, the Court in Goodwin v. Peake, 22 Vet. App. 128 
(2008) held that the evidentiary requirements for each claim 
under VA consideration must be addressed in a notice document 
directed, at least in part, to that claim.  In this instance, 
the RO sent a letter to the Veteran in May 2006 notifying her 
of the May 2006 rating decision which granted 100 percent 
rating and assigned October 27, 2005 as the effective date of 
that rating.  The Veteran responded in June 2006 and 
submitted a notice of disagreement with the effective date 
assigned of the 100 percent rating.  A letter was sent to the 
Veteran in June 2006 provided her the information required by 
Dingess.  The letter explained how VA determined effective 
dates and explained what kind of evidence might affect the 
determination of an effective date of a rating.  The RO sent 
a second letter to the Veteran in June 2006 which explained 
what was needed from her, how she could help, how VA could 
assist her, what VA had done, what the evidence must show to 
determine a disability rating and the effective date for a 
rating.  

The Veteran and her representative were afforded a hearing 
before the undersigned.  The claims folder includes the 
Veteran's records of treatment from VA, private physicians 
and her medical records from the Social Security 
Administration.  The Veteran has been provided with the 
pertinent regulations governing the criteria for a 100 
percent rating for PTSD and the assignment of effective 
dates.  

In her testimony and through her statements the Veteran and 
her representative have demonstrated actual knowledge of what 
is required to support the assignment of an earlier effective 
date.  In Short Bear v. Nicholson, 19 Vet. App. 341 
(2005)(per curiam), the Court held that to the extent that 
any notice may have been inadequate with regard to timing, 
the appellant's actual knowledge of what was needed to 
substantiate her claim, prior to adjudication by the Board 
provided a meaningful opportunity to participate in the 
adjudication process.  Consequently, because the appellant 
had actual knowledge of what was required any notice error 
was nonprejudicial.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the Veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Earlier Effective Date

In May 2006, the RO granted a 100 percent rating for PTSD 
with depression, effective October 27, 2005.  The Veteran 
initially contended that the 100 percent rating for PTSD 
should have been assigned effective October 2002, the date of 
her hospitalization for a drug overdose at a private 
facility.  During the Travel Board hearing, the veteran 
contended that a 100 percent rating should have been assigned 
at the time of the November 1997 rating decision based on the 
Veteran being unemployable.  In other words, under the 
provisions of a total rating based on individual 
unemployability (TDIU).  As noted in the introduction, this 
contention is part of the Veteran's claim for CUE in the 
November 1997 rating decision due to the RO's failure to 
assign a TDIU rating.  This issue has been referred to the RO 
for its adjudication.

In general, the effective date of a claim for increase will 
be the date of receipt of the claim or the date entitlement 
arose whichever is the later.  38 C.F.R. § 3.400 (2008).  The 
effective date of an increase in compensation is the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred if the claim is received 
within one year from such date; otherwise, the date of 
receipt of the claim.  38 C.F.R. § 3.400(o)(2) (2008); See 
also Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).  

The Board has reviewed the claims folder first to determine 
when the Veteran's claim for increase was received.  This 
includes reviewing all communications from the Veteran and 
her representative and any documents which could be construed 
as informal claims.  Servello v. Derwinski, 3 Vet. App. 196, 
198 (1992).  

The Veteran's application for VA benefits, which included her 
claim for service connection for PTSD, was received in May 
1997.  A November 1997 rating decision granted service 
connection for PTSD and assigned a 70 percent rating 
effective May 22, 1997.  In December 1997 the RO sent a 
letter to the Veteran notifying her of the November 1997 
rating decision.  Enclosed was a copy of the rating decision 
and an application for TDIU.  The regulations provide the 
Veteran has one year from the date of notification of a 
rating decision to submit a notice of disagreement.  
38 C.F.R. § 20.302.  Review of the claims folder found only 
one communication from the Veteran dated within one year of 
the December 1997 letter notifying her of the rating and 
effective date assigned for PTSD.  The December 2007 letter 
from the Veteran thanked the RO for their timely decision.  
She did not indicate disagreement with either the rating or 
effective date assigned.  In addition, she did not complete 
and return the application for TDIU at that time.  The 
November 1997 rating decision is final.  38 C.F.R. § 3.104, 
20.1103 (1996).  

Previous determinations that are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  38 C.F.R. § 3.105(a)(2008).  Neither the 
appellant nor her representative has raised a claim of CUE in 
the November 1997 rating decision with respect to the 
schedular rating assigned for PTSD.  Rather, they have raised 
a claim CUE based on the RO's failure to assign a 100 percent 
rating based on individual unemployability.  Thus, the 
November 1997 rating decision is final as to the assigned 70 
percent schedular rating and effective date for the service-
connected PTSD.  

As the initial decision granting service connection for PTSD 
is final, the Board then searched for a claim for an 
increased rating for PTSD.  In searching the claims folder 
for documents which could be construed as a claim for 
increase, the Board reviewed the Veteran's medical records.  
When a formal claim for compensation has previously been 
allowed, a report of examination or hospitalization can be 
accepted as an informal claim for increased benefits.  
38 C.F.R. § 3.157 (b)(2008).  Reports of treatment by VA are 
deemed to be received as of the date of outpatient or 
hospital examination or date of admission to a VA hospital.  
38 C.F.R. § 3.157(b)(1) (2008).  

On October 6, 1998 the Veteran was seen at a VA facility for 
treatment of back pain.  In his notes the VA examiner noted 
she was positive for depression.  She was referred to the VA 
Mental Hygiene Clinic.  The intake interview on October 28, 
1998 noted she was depressed and had difficulty sleeping even 
when taking sleep aids.  She was not working.  The diagnoses 
included PTSD, a provisional diagnosis of dysthymia, and 
alcohol abuse in full remission.  A GAF score of 65 was 
assigned.  

The Board has construed the October 1998 VA treatment records 
as an informal claim for an increased rating for PTSD.  The 
VA records relate to treatment of the Veteran's service 
connected PTSD and therefore may be accepted as an informal 
claim for a rating increase.  See 38 C.F.R. 
§ 3.157(b)(1)(2008); See also Norris v. West, 12 Vet. 
App. 413 (1999).  

For an earlier effective date to be assigned not only must 
there be a claim for increase, it must be factually 
ascertainable that the Veteran's PTSD had increased in 
severity.  This raises the question as the date on which it 
was factually ascertainable the Veteran's PTSD was 100 
percent disabling.  

While the focus in determining the date of claim is based on 
date of receipt or in the case of VA records date of 
treatment, when ascertaining when an increase in disability 
has occurred it is only necessary that medical records show 
when the increase occurred, not that they have been received 
by VA on that date.  Consequently, private medical records 
may demonstrate an increase in disability at a specific date 
even though they are received by VA at a later date.  Once 
the Veteran has a pending claim, the date on which evidence 
is submitted becomes irrelevant, if the medical evidence 
indicates the Veteran suffered from the claimed disorder to 
the required degree during the period of the open claim.  See 
McGrath v. Gober, 14 Vet. App. 28, 35, (2000).  The Board has 
searched the claims folder for evidence which demonstrates 
the Veteran's PTSD was 100 percent disabling prior to October 
27, 2005.  

A 100 percent rating is assigned for PTSD when it produces 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (1997-2008).  

In the case of Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
the Court addressed the issue of the criteria for rating 
disability due to mental disorders.  The Court noted use of 
the term "such as" in the rating criteria demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  Accordingly, any 
suggestion that the Board was required, in complying with 
regulation, to find the presence of all, most, or even some, 
of the enumerated symptoms is not supported by reading of the 
plain language of the regulation.  The Court stated that if 
the evidence demonstrates that a claimant suffers symptoms or 
effects that cause occupational or social impairment 
equivalent to what would be caused by symptoms listed in the 
diagnostic code, the appropriate, equivalent rating will 
assigned.  

The VA records in October 1998 reveal only that the Veteran 
had depression and difficulty sleeping.  There are no 
comments as to the effects of her PTSD on her social and 
occupational adaptability, as well as no symptoms equivalent 
to those enumerated in the rating criteria.  In fact, the 
Veteran was doing volunteer work at a trauma intervention 
program.  After the Veteran missed an appointment, a VA care 
provider called her in May 1999 and the Veteran told her she 
only wanted to come in for medication checks.  In May 1999 it 
was recorded that she was stable and taking medication.  
September 1999 notes indicated she had increased depression 
and a change of medication was considered.  November 1999 
notes indicate her medication for migraine was not working.  
She complained of increased stress due to having three 
teenagers at home.  In January 2000, a different 
antidepressant was prescribed.  March 2000 notes indicated 
the Veteran had failed to report for her appointment three 
times in a row.  In June 2000 the VA psychiatrist noted the 
medication prescribed had good results.  The VA Social Worker 
in June 2000 noted the Veteran had stopped taking her Pamelor 
and was going to a private family physician who had changed 
her medication.  The Veteran reported good results.  Chronic 
PTSD was diagnosed and a GAF of 60 was assigned.  January 
2001 notes again include a GAF of 60.  August 2001 notes 
reveal the Veteran complained she got depressed sometimes.  
She had been taking Bupropion for two years and it had helped 
more than anything she had taken in the past.  She had come 
in for refills of her medication.  The assessment was 
depression and a GAF of 60 was assigned.  

The records of VA treatment dated from 1998 to 2001 do not 
support the grant of a 100 percent rating during that period.  
There is no documentation of any of the symptoms set out in 
the criteria for a 100 percent rating above.  The depression 
and sleep difficulty reported are not described as being of 
such severity as would meet the criteria for the 100 percent 
rating.  Additionally, the GAF scores assigned are not 
indicative of the criteria for a 100 percent rating.  

A GAF scale reflects psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness.  A GAF of 50 is defined as serious symptoms, such as 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting or any serious impairment in social, occupational 
or school functioning, such as having no friends or an 
inability to keep a job.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) 
(citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32.  
Clearly, the GAF scores of 60 and above do not support the 
assignment of a 100 percent rating, especially when taken in 
the context of the other treatment reports of record.  

In chronological order the next records in the claims folder, 
are the veterans records from the North Okaloosa Medical 
Center dated in October 2002.  The October 2002 Discharge 
Summary reveals the Veteran tried to commit suicide and was 
admitted for treatment.  The discharge diagnoses included 
overdose of Klonopin and Phenergan, history of previous 
suicide attempts, history of major depression and history of 
migraines.  November 2002 records from the Fort Walton Beach 
Medical Center include a diagnosis of major depressive 
affective disorder, recurrent episode, severe without 
psychotic features.  Those records reveal the Veteran again 
made a suicide attempt.  

The October and November 2002 records clearly present 
evidence demonstrating the Veteran presented a "persistent 
danger of hurting  herself."  That is one of the symptoms 
indicative of total occupational and social impairment set 
out in the rating criteria for a 100 percent rating.  

The Board noted the diagnoses in the discharge summaries did 
not include PTSD.  The Veteran's symptoms of depression have 
been variously attributed to an affective disorder, 
dysthymia, major depression and to her PTSD.  The Board is 
precluded from differentiating between symptomatology 
attributed to a non service-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 
140 (1996).  When as in this instance, there has been no 
actual assessment by a medical professional differentiating 
between the symptoms attributable to the service connected 
psychiatric disorder and any other psychiatric disorders the 
Board has concluded her symptoms of depression represent an 
increase in severity of her service-connected PTSD.  It is 
therefore factually ascertainable as of October 10, 2002, the 
date of the Veterans' admission to North Okaloosa Medical 
Center, that the Veteran's PTSD was 100 percent disabling.  
As the date of receipt of the claim for increase was October 
1998 and the date on which it was factually ascertainable 
that the Veteran's PTSD was 100 percent disabling is October 
10, 2002, that is the later date.  

The evidence supports the grant of an earlier effective date 
of October 10, 2002 for a 100 percent rating for PTSD.  
38 C.F.R. § 3.400 (2008).  




ORDER

An earlier effective date of October 10, 2002 for the award 
of a 100 percent schedular rating for PTSD is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.  


REMAND

As noted in the Introduction to the above decision, the 
veteran has submitted a timely notice of disagreement to the 
RO's decision denying service connection for osteoporosis, 
kyphosis, ankylosing spondylitis, breast cancer, migraines, 
osteomalacia, scoliosis, rheumatoid arthritis and immune 
system compromise.  The claims folder does not contain a 
statement of the case issued to the veteran by the RO as to 
those issues.  Accordingly, the Board must remand the claims 
to the RO for issuance of a statement of the case on these 
issues, and to give the veteran an opportunity to perfect an 
appeal by thereafter filing a timely substantive appeal.  
Manlincon v. West, 12 Vet. App. 238 (1999).  

The Veteran's claims for service connection are inextricably 
intertwined with her claim for special monthly compensation 
based on the need for aid and attendance or on account of 
being housebound.  When the Veteran was examined by VA in 
August 2006 she was found to be in need of assistance with 
the tasks of daily living due to her spinal problems 
including osteoporosis and arthritis.  In a December 2007 
letter a VA psychologist indicated the Veteran was 
"homebound" due to her 100 percent service-connected PTSD 
and "associated disorders."  The Veteran has asserted her 
osteoporosis, kyphosis, ankylosing spondylitis, breast 
cancer, migraines, osteomalacia, scoliosis, rheumatoid 
arthritis and immune system compromise were caused or 
aggravated by her service-connected PTSD.  For that reason, 
her claim must be remanded as inextricably intertwined.  

In view of the foregoing, this case is REMANDED for the 
following development:

1.  The appellant should be provided a 
statement of the case, which includes the 
issues of service connection for 
osteoporosis, kyphosis, ankylosing 
spondylitis, breast cancer, migraines, 
osteomalacia, scoliosis, rheumatoid 
arthritis and immune system compromise 
and notice of all relevant actions taken 
on the claim.  An appropriate period of 
time should be allowed for response.  

2.  Thereafter, the AMC should 
readjudicate the issue of entitlement to 
special monthly compensation based on the 
need for aid and attendance or on account 
of being housebound.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


